
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 802
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2009
			Mr. Sestak (for
			 himself and Mr. McGovern) submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Recognizing the commencement of the 9th
		  year of Operation Enduring Freedom and the sacrifice and contributions of
		  United States servicemembers and their families in support of Operation
		  Enduring Freedom.
	
	
		Whereas October 7, 2009, marks the commencement of the 9th
			 year of Operation Enduring Freedom;
		Whereas 1,900,000 United States military servicemembers
			 have been deployed in support of overseas contingency operations, including
			 Operation Enduring Freedom;
		Whereas, as of October 2, 2009, 847 United States military
			 servicemembers have made the ultimate sacrifice in support of Operation
			 Enduring Freedom, including 774 in and around Afghanistan;
		Whereas, as of October 2, 2009, 4,139 United States
			 military servicemembers have been wounded and injured in support of Operation
			 Enduring Freedom;
		Whereas 1 in 5 military servicemembers return from combat
			 operations with some form of depression or post-traumatic stress disorder,
			 which places an extended strain on service personnel and their families;
			 and
		Whereas long tours and multiple deployments require
			 military families to make significant sacrifice: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the commencement of the 9th year
			 of Operation Enduring Freedom; and
			(2)recognizes the
			 sacrifice and contributions of United States servicemembers and their families
			 in support of Operation Enduring Freedom.
			
